DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 13, 16, 19-22, 24, 26-27) in the reply filed on September 7, 2021 is acknowledged.  
The traversal is essentially on the ground that the subject matter in independent claims 13 and 24 represents common subject matter that links the dependent claims in Group I-III and includes a common special technical feature.  This is not found persuasive because the subject matter in independent claims 13 and 24 is not novel, and therefore cannot be considered as including a special technical feature (see MPEP 1850 and 1893.03(d); a technical feature of the claimed invention must be both novel and nonobvious to be considered a special technical feature).  Note that in EP 17893754, D1 is evidence of the subject matter in independent claims 13 and 24 being not novel.  Furthermore, the rejection of independent claims 13 and 24 that follows also provides evidence of the subject matter in independent claims 13 and 24 being not novel.
The traversal is also on the ground that the office action is improper because it fails to assert that the independent claims do not include a special technical feature.  The traversal is noted, but is moot in view of the examiner now providing evidence of independent claims 13 and 24 not including a special technical feature; and as a result, Groups I-III still lacks unity of invention.   
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-15, 17-18, 23, 25, 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7, 2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 3, FIG. 5 and FIG. 6 are not legible.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al. (US 2014/0267316 A1).  Claims 16, 19-22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. in view of Ishizaka (JP 2006-196934 A).
As per claim 13, Connell teaches an electronic device (200, FIG. 2) comprising:
a first processor (202, FIG. 2) comprising a local bus (222, FIG. 2) and configured to be powered off in response to the electronic device being in a power saving mode ([0012], last 5 lines); and
a second processor (204, FIG. 2) coupled to the first processor (coupled via bus 206, FIG. 2) and configured to control peripheral hardware associated with the local bus in response to the electronic device being in the power saving mode, wherein the peripheral hardware comprises at least one of a display, an input, a Bluetooth® receiver, or a sensor (218, FIG. 2 is a display; display is peripheral hardware associated with local bus 222 of FIG. 2; [0012], lines 7-10 suggests second processor controlling display in response to the electronic device being in the power saving mode).
As per claim 16, Connell does not teach the first processor being configured to power on and switch the electronic device to an active mode in response to the electronic device being in the power saving mode and being charged using a power adapter.  Ishizaka teaches a first processor (21, FIG. 1) of an electronic device (20, FIG. 1) being configured to power on and switch the electronic device to an active mode ([0021], line 7) in response to the electronic device being in the power saving mode (YES at B2, FIG. 3; [0021], line 6) and being charged (YES at B1, FIG. 3; [0021], lines 4-5) using a power adapter ([0017], lines 2-3; “AC power supply” suggests a power adapter) to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption ([0018]).  Ishizaka would have suggested to one skilled in the art before the effective filing date of the claimed invention to configure the first processor to power on and to switch the electronic device to an active mode in response to the electronic device being in the power saving mode and being charged using a power adapter to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption.  
As per claim 19, Ishizaka teaches the first processor being further configured to prohibit the electronic device from entering the power saving mode in response to the electronic device being in the active mode and being charged using the power adapter (YES at B1 in FIG. 3 suggests the electronic device being charged; NO at B2 in FIG. 3 suggests the electronic device not being in a power saving mode; not being in a power saving mode suggests an active mode because electronic device only have two modes: active mode and power saving mode ([0004], lines 1-2); YES at B1 and NO at B2 in FIG. 3 suggest the electronic device being in the active mode and being charged using the power adapter, and resulting in B6 in FIG. 3; no action is performed in B6 ([0022], last 2 lines) suggests the electronic device remaining in active mode – hence the electronic device being prohibited from entering the low power saving mode).
As per claim 20, Ishizaka teaches a second processor being further configured to restart the electronic device in response to detecting a charging event in the power saving mode (FIG. 3 suggests a processor carrying out the steps of FIG. 3 – hence a second processor; B3 in FIG. 3 suggests the electronic device being restarted; B1 and B2 in FIG. 3 suggest detecting a charging event in the power saving mode).
As per claim 21, Connell does not teach the first processor being further configured to prohibit the electronic device from entering the power saving mode in response to the electronic device being in a wearable state and being charged using a wireless power adapter.
Ishizaka teaches a first processor (21, FIG. 1) being configured to prohibit an electronic device (20, FIG. 1) from entering a power saving mode in response to the electronic device being in an active mode and being charged (YES at B1 in FIG. 3 suggests the electronic device being charged; NO at B2 in FIG. 3 suggests the electronic device not being in a power saving mode; not being in a power saving mode suggests an active mode because electronic device only have two modes: active mode and power saving mode ([0004], lines 1-2); YES at B1 and NO at B2 in FIG. 3 suggest the electronic device being in the active mode and being charged, and resulting in B6 in FIG. 3; no action is performed in B6 ([0022], last 2 lines) suggests the electronic device remaining in active mode – hence the electronic device being prohibited from entering the low power saving mode) using a power adapter ([0017], lines 2-3: “AC power supply” suggests a power adapter) to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption ([0018]).  Ishizaka would have suggested to one skilled in the art before the effective filing date of the claimed invention to configure the first processor prohibit the electronic device from entering the power saving mode in response to the electronic device being in the active mode and being charged using the power adapter to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption.  
Ishizaka does not teach the electronic device being in a wearable state and being charged using a wireless power adapter.  It would have been however obvious to one skilled in the art before the effective filing date of the claimed invention to charge a wearable electronic device in a wearable state using a wireless power adapter because the wearable electronic device may only have access to a wireless power adapter when the wearable electronic device is in a wearable state.
As per claim 22, Connell does not teach the first processor being further configured to prohibit the electronic device from entering the power saving mode in response to the electronic device being in an active mode and being charged using a power adapter.
Ishizaka teaches a first processor (12, FIG. 1) being configured to prohibit an electronic device (20, FIG. 1) from entering a power saving mode in response to the electronic device being in an active mode and being charged (YES at B1 in FIG. 3 suggests the electronic device being charged; NO at B2 in FIG. 3 suggests the electronic device not being in a power saving mode; not being in a power saving mode suggests an active mode because electronic device only have two modes: active mode and power saving mode ([0004], lines 1-2); YES at B1 and NO at B2 in FIG. 3 suggest the electronic device being in the active mode and being charged, and resulting in B6 in FIG. 3; no action is performed in B6 ([0022], last 2 lines) suggests the electronic device remaining in active mode – hence the electronic device being prohibited from entering the low power saving mode) using a power adapter ([0017], lines 2-3: “AC power supply” suggests a power adapter) to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption ([0018]).  Ishizaka would have suggested to one skilled in the art before the effective filing date of the claimed invention to configure the first processor prohibit the electronic device from entering the power saving mode in response to the electronic device being in the active mode and being charged using the power adapter to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption.  
As per claim 24, Connell teaches a method performed by an electronic device (200, FIG. 2), comprising:
operating the electronic device in an active mode ([0011], lines 4-14);
switching a mode of the electronic device from the active mode to a power saving mode in response to a first preset event being detected (first preset event is event in which a low-power processor is transmitting additional display data ([0012], lines 7-10)), wherein a first processor (202, FIG. 2) of the electronic device is powered off while the electronic device is in the power saving mode ([0012], last 5 lines); and
controlling, by a second processor (204, FIG. 2) of the electronic device while the electronic device is in the power saving mode, peripheral hardware associated with a local bus (222, FIG. 2) of the first processor, wherein the peripheral hardware comprises at least one of a display, an input, a Bluetooth® receiver, and a sensor (218, FIG. 2 is a display; display is peripheral hardware associated with local bus 222 of FIG. 2; [0012], lines 7-10 suggests second processor controlling display in response to the electronic device being in the power saving mode).
As per claim 26, Connell does not teach the first processor being further configured to prohibit the electronic device from entering the power saving mode in response to the electronic device being in the active mode, the electronic device being attached to a user, and the electronic device being charged using a wireless power transmitter.
Ishizaka teaches a first processor (21, FIG. 1) being configured to prohibit an electronic device (20, FIG. 1) from entering a power saving mode in response to the electronic device being in an active mode and being charged (YES at B1 in FIG. 3 suggests the electronic device being charged; NO at B2 in FIG. 3 suggests the electronic device not being in a power saving mode; not being in a power saving mode suggests an active mode because electronic device only have two modes: active mode and power saving mode ([0004], lines 1-2); YES at B1 and NO at B2 in FIG. 3 suggest the electronic device being in the active mode and being charged, and resulting in B6 in FIG. 3; no action is performed in B6 ([0022], last 2 lines) suggests the electronic device remaining in active mode – hence the electronic device being prohibited from entering the low power saving mode) using a power adapter ([0017], lines 2-3: “AC power supply” suggests a power adapter) to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption ([0018]).  Ishizaka would have suggested to one skilled in the art before the effective filing date of the claimed invention to configure the first processor prohibit the electronic device from entering the power saving mode in response to the electronic device being in the active mode and being charged using the power adapter to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption.  
Ishizaka does not teach the electronic device being attached to a user and being charged using a wireless power transmitter.  It would have been however obvious to one skilled in the art before the effective filing date of the claimed invention to charge a wearable electronic device in a wearable state using a wireless power transmitter because the wearable electronic device may only have access to a wireless power transmitter when the wearable electronic device is in a wearable state.  Note that a wearable electronic device in a wearable state suggests the wearable electronic device being attached to a user.
As per claim 27, Connell does not teach restarting the electronic device after the electronic device enters the power saving mode and in response to the electronic device being charged using a power adapter.
Ishizaka teaches restarting an electronic device (electronic device 20 in FIG. 1 is restarted (i.e. active) at B3 in FIG. 3) after the electronic device enters a power saving mode (YES at B2 in FIG. 3) and in response to the electronic device being charged using a power adapter (YES at B1 in FIG. 3; [0017], lines 2-3: “AC power supply” suggests a power adapter) to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption.  
Ishizaka would have suggested to one skilled in the art before the effective filing date of the claimed invention to restart the electronic device after the electronic device enters the power saving mode and in response to the electronic device being charged using a power adapter to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: September 30, 2021